DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih et al. (U.S. Publication No. 2016/0372395).
Regarding claim 1, Shih teaches a package comprising:
an interconnect structure (see Fig. 3) comprising:
a first dielectric layer (322);
a dual damascene structure (see paragraph [0024], dual damascene structure) extending into the first dielectric layer (see Fig. 3), the dual damascene structure comprising:
a via (401); and

a device die (Fig. 5, die 420) over and bonding to the interconnect structure (Fig. 5).

Regarding claim 3, Shih teaches the package of claim 1, wherein the via and the metal line form an integrated structure with no distinguishable interface where the via joins the metal line (see Shih Fig. 3).

Regarding claim 4, Shih teaches the package of claim 1 further comprising a solder region (Fig. 5, solder 418) underlying and electrically coupling to the device die (see Fig. 5), and wherein no transistor is located between the device die and the solder region (see Fig. 5, chip metallization connected directly to solder).

Regarding claim 5, Shih teaches the package of claim 1 further comprising a single damascene structure underlying and physically joined to the dual damascene structure (layer 314, paragraph [0022]).

Regarding claim 6, Shih teaches the package of claim 1 further comprising:
a solder region (418) underlying and electrically coupling to the device die (see Fig. 5);
a second dielectric layer (330) between the solder region and the first dielectric layer (see Fig. 5); and
a redistribution line (405/408) comprising:
a trace portion (408) over and contacting the second dielectric layer (see Fig. 5); and
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Yeh et al. (U.S. Publication No. 2015/0371951)
Regarding claim 2, Shih teaches the package of claim 1, but does not specifically teach wherein the via has a top width and a bottom width, and the top width is greater than the bottom width.
However, Yeh teaches a similar structure in which a wiring layer is made with dual damascene conductive layers (see Fig. 1, paragraph [0034]), where the vias are top width is greater than the bottom width (see Fig. 3).  It would have been obvious to a person of skill in the art at the time of the priority date that the via could have been tapered as taught by Yeh because this allows for easier deposition of the conductive material without forming voids.

Regarding claim 16, Shih teaches a package comprising:

a first via (401/V1)and a second via over and contacting a top surface of the first conductive line (see Fig. 5, multiple vias contact a single conductive line 402);
a second conductive line (404) and a third conductive line (other conductive line 404 attached to the second via, see Fig. 5) over and joined to the first via and the second via (see Fig. 5), respectively, wherein the first via and the second conductive line form a dual damascene structure (see paragraph [0024]);
a first device die (420) and a second device die (see Fig. 5, multiple dies 420) higher than the second conductive line (see Fig. 5), 
a solder region (418) underlying the first conductive line, wherein the solder region is electrically coupled to the first device die, and no transistor is formed higher than the solder region and lower than the first device die (see Fig. 5, solder is directly connected to device metallization).
Shih does not specifically teach wherein the first device die is electrically connected to the second device die through an electrical path comprising the second conductive line, the first via, the third conductive line, the second via, and the first conductive line.  Although Shih teaches connecting multiple different pads to each other through the RDL (see Fig. 5), Shih does not specifically teach that the pads belong to different chips.  However, Yeh teaches a similar package, in which different chips are connected to each other (see Fig. 2, chips 111 and 113 are connected).  It would have been obvious to a person of skill in the art at the time of the priority date that the conductive line (402) of Shih could have been patterned differently in order to connect multiple chips together because in certain applications direct connection between chips is essential for device operation.

Regarding claim 17, Shih in view of Yeh teaches the package of claim 16, wherein the first conductive line forms a single damascene structure (Shih paragraph [0022]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Magnus (U.S. Publication No. 2017/0084591)
Regarding claim 7, Shih teaches the package of claim 6, wherein the first dielectric layer is a low-k dielectric layer (see Shih paragraph [0022] and paragraph [0025], ILDs can be low-k materials), but does not teach that the second dielectric layer comprises a polymer.
However, Magnus teaches a similar device in which the dielectric layer of the RDL closest to the device is formed of a different material than the other RDL dielectrics, and is a polymer (paragraph [0045]).  It would have been obvious to a person of skill in the art at the time of the priority date that the dielectric layer of Shih closest to the device could have been a polymer because Magnus teaches that this reduces the stress to the device by creating a low-modulus layer at the thermal expansion mismatch point (see paragraph [0023]).


Claims 8-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Lo (U.S. Publication No. 2015/0340305)
Regarding claim 8, Shih teaches the package of claim 1 further comprising:
an electrical path in the interconnect structure, wherein the electrical path comprises a plurality of damascene structures, each extending into one of a plurality of dielectric layers in the interconnect structure, and the plurality of damascene structures are interconnected (see Shih Fig. 3, multi-layered RDL, each with a dual damascene line/via combination connected to teach other), but does not teach a through-dielectric via penetrating through the plurality of dielectric layers, wherein the through-
However, Lo teaches a single via penetrating an entire RDL to connect a die to the external connection points (see paragraph [0026]).  It would have been obvious to a person of skill in the art at the time of the priority date that a through RDL via could have been used because it reduces the number of potential failure points for the connection which are inherent in the formation of several layers of interconnections.

Regarding claim 9, Shih in view of Lo teaches a package comprising:
a plurality of dielectric layers (Fig. 3, dielectric layers 322, 326, 330);
a plurality of dual damascene structures (paragraph [0024]) in the plurality of dielectric layers, wherein each of the plurality of dual damascene structures comprises a metal line (404) and a via (401) continuously connected to each other (see Fig. 3), and wherein top surfaces of the dual damascene structures are coplanar with top surfaces of respective ones of the plurality of dielectric layers (see Fig. 3);
wherein the metal line is between the via and the first device die (see Fig. 5).
Shih does not teach a through-dielectric via penetrating through the plurality of dielectric layers; and a first device die over and electrically coupling to the through-dielectric via.  However, Lo teaches a single via penetrating an entire RDL to connect a die to the external connection points (see paragraph [0026]).  It would have been obvious to a person of skill in the art at the time of the priority date that a through RDL via could have been used because it reduces the number of potential failure points for the connection which are inherent in the formation of several layers of interconnections.

Regarding claim 11, Shih in view of Lo teaches the package of claim 9, wherein the through-dielectric via comprises a homogenous material continuously penetrating through the plurality of dielectric layers (see Lo paragraph [0026]).

Regarding claim 12, Shih in view of Lo teaches the package of claim 9, wherein the through-dielectric via comprises a straight edge continuously penetrating through the plurality of dielectric layers (see Lo paragraph [0026]).

Regarding claim 13, Shih in view of Lo teaches the package of claim 9, wherein the plurality of dielectric layers comprise a bottom dielectric layer (322) and a top dielectric layer (330), and wherein the plurality of dual damascene structures are interconnected to form an electrical path extending from a bottom surface of the bottom dielectric layer to a top surface of the top dielectric layer (see Shih Fig. 5.)

Regarding claim 14, Shih in view of Lo teaches the package of claim 9 further comprising a second device die (see Shih Fig. 5) over the plurality of dielectric layers (Shih Fig. 5), wherein the plurality of dual damascene structures electrically connect the first device die to the second device die (see paragraph [0028], the devices are different hardware components of a single system, which would inherently be connected to each other eventually, the connection to each chip occurring through the damascene structures).



Claims 10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Lo, further in view of Yeh.
Regarding claim 10, Shih in view of Lo teaches the package of claim 9, wherein lower portions of the via are narrower than respective upper portions of the via.
However, Yeh teaches a similar structure in which a wiring layer is made with dual damascene conductive layers (see Fig. 1, paragraph [0034]), where the vias are top width is greater than the bottom width (see Fig. 3).  It would have been obvious to a person of skill in the art at the time of the priority date that the via could have been tapered as taught by Yeh because this allows for easier deposition of the conductive material without forming voids.

Regarding claim 18, Shih in view of Yeh teaches the package of claim 16 further comprising a through-dielectric via extending from a top-surface-level of the second conductive line to a bottom-surface-level of the first conductive line.
However, Lo teaches a single via penetrating an entire RDL to connect a die to the external connection points (see paragraph [0026]).  It would have been obvious to a person of skill in the art at the time of the priority date that a through RDL via could have been used because it reduces the number of potential failure points for the connection which are inherent in the formation of several layers of interconnections, and furthermore the language “extending from…to” is open ended and does not preclude the via being longer than the sop surface of the second conductive line.

Regarding claim 19, Shih in view of Yeh and Lo teaches the package of claim 18, wherein the through-dielectric via comprises a straight edge extending from the top-surface-level to the bottom-surface-level (see Lo paragraph [0026]).



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Lo, further in view of Magnus and Yeh.
Regarding claim 15, Shih in view of Lo teaches the package of claim 9, wherein the plurality of dielectric layers are low-k dielectric layers, and the package further comprises:
a plurality of polymer layers (see Magnus Fig. 4, paragraph [0045])multiple layers 328) underlying and joining to the plurality of dielectric layers (see Magnus Fig. 10, primary RDL layers are analogous to dielectric layers of Shih;
and a plurality of redistribution lines (438) in the plurality of polymer layers, wherein one of the plurality of redistribution lines comprises:
a metal trace (438) having a bottom surface coplanar with an interface between two of the plurality of polymer layers (see Fig. 9, bottom surface of trace 438 is coplanar with top surface of polymer layer 328, polymer layers are coplanar, therefore the bottom surface is coplanar with a theoretical intersection of the polymer layers); and
an additional via (not labeled, but se Fig. 8, via attached to trace 438) underlying and joined to the metal trace (see Fig. 8).
It would have been obvious to a person of skill in the art at the time of the priority date that the device of Shih could have included the polymer localized RDL of Magnus because Magnus teaches that this reduces mechanical stress on the device by applying a low-modulus material where the thermal expansion mismatch occurs between the dies and RDL.
Shih in view of Magnus does not specifically teach wherein the additional via has a bottom width and a top width greater than the bottom width.  However, Yeh teaches a similar structure in which an RDL has vias in which the top width is greater than the bottom width (see Fig. 3).  It would .


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Yeh, further in view of Chiu et al. (U.S. Publication No. 2015/0048503)
Regarding claim 20, Shih in view of Yeh teaches the package of claim 16 further comprising:
a plurality of low-k inorganic dielectric layers (see paragraph [0022], can be low-k material), with the first conductive line, the first via, and the second conductive line being in the plurality of low-k inorganic dielectric layers (see paragraph [0022]); and
a plurality of polymer layers (underfill 421) underlying the plurality of low-k inorganic dielectric layers and over the solder region (see Fig. 5).
Shih does not specifically teach that the underfill is a polymer.  However, Chiu teaches that an underfill on a multi-chip RDL can be a polymer (see paragraph [0011], Fig. 2).  It would have been obvious to a person of skill in the art at the time of the priority date that polymer could have been used for the underfill on Shih because it is injectable and easily used, and it would have been simple substitution of one known underfill material for another with predictable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN G CLINTON/               Examiner, Art Unit 2816       

/SELIM U AHMED/               Primary Examiner, Art Unit 2896